EXECUTION COPY

 

EXHIBIT 10.3

 

STOCKHOLDER AGREEMENT

 

Among

 

DWA ESCROW LLLP,

 

M&J K B LIMITED PARTNERSHIP,

 

M&J K DREAM LIMITED PARTNERSHIP,

 

THE JK ANNUITY TRUST,

 

THE MK ANNUITY TRUST,

 

KATZENBERG 1994 IRREVOCABLE TRUST,

 

DG-DW, L.P.,

 

JEFFREY KATZENBERG

 

and

 

DAVID GEFFEN

 

Dated As Of October 27, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

Section 1.01. Certain Defined Terms

   1

Section 1.02. Other Definitional Provisions

   5 ARTICLE II      Transfer and Conversion of Class B Stock     

Section 2.01. Restrictions on Transfer and Conversion of Class B Stock

   6

Section 2.02. De Minimis Transfers

   6

Section 2.03. Right of First Offer

   7

Section 2.04. Special Call Right

   8

Section 2.05. Permitted Transferees

   8

Section 2.06. Notice of Transfer

   9

Section 2.07. Compliance with Transfer Provisions

   9

Section 2.08. Legend

   9 ARTICLE III      Term     

Section 3.01. Term

   9 ARTICLE IV      General Provisions     

Section 4.01. Notices

   10

Section 4.02. Counterparts

   10

Section 4.03. Entire Agreement; No Third Party Beneficiaries

   10

Section 4.04. Governing Law

   10

Section 4.05. Severability

   10

Section 4.06. Assignment; Amendments

   10

Section 4.07. Enforcement

   11

Section 4.08. Titles and Subtitles

   11

Section 4.09. Submission to Jurisdiction; Waivers

   11

Section 4.10. Certain Actions

   11

 

i



--------------------------------------------------------------------------------

STOCKHOLDER AGREEMENT, dated as of October 27, 2004, among DWA ESCROW LLLP, a
Delaware limited liability limited partnership (“Holdco”), M&J K B LIMITED
PARTNERSHIP, a Delaware limited partnership (“M&J K B”), M&J K DREAM LIMITED
PARTNERSHIP, a Delaware limited partnership (“M&J K”), THE JK ANNUITY TRUST, a
California grantor retained annuity trust (“JK GRAT”), THE MK ANNUITY TRUST, a
California grantor retained annuity trust (“MK GRAT” and, together with JK GRAT,
the “M&J K GRATs”), KATZENBERG 1994 IRREVOCABLE TRUST, a California irrevocable
trust (the “1994 Irrevocable Trust”), DG-DW, L.P., a Delaware limited
partnership (“DG-DW”), JEFFREY KATZENBERG and DAVID GEFFEN.

 

WHEREAS, DreamWorks L.L.C., a Delaware limited liability company (“DW”), and
DreamWorks Animation SKG, Inc., a Delaware corporation (the “Company”), together
with other parties, have entered into a Separation Agreement dated as of October
27, 2004 (the “Separation Agreement”), providing for the separation of the
animation business (the “Separation”) from DW;

 

WHEREAS, after the Separation, the Company intends to sell shares of its Class A
Common Stock, par value $0.01 per share (“Class A Stock”), in a public offering
(the “Offering”);

 

WHEREAS, immediately following consummation of the Offering, Holdco, M&J K B,
M&J K and DG-DW will own in the aggregate all of the Company’s issued and
outstanding Class B Common Stock, par value $0.01 per share (“Class B Stock”
and, together with the Class A Stock and the Company’s Class C Common Stock, par
value $0.01 per share, the “Common Stock”);

 

WHEREAS, each of the Stockholders (as defined below) will own Class B Stock
either prior to or following the Final Allocation (as defined below); and

 

WHEREAS, each of the parties desires to enter into this Agreement (as defined
below) in order to establish certain rights and obligations of the parties
hereto and their transferees as holders of Common Stock;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Definitions

 

Certain Defined Terms. As used in this Agreement:

 

“Acquisition Agreement” means an agreement to which the Company is a party
providing for a merger, consolidation, share exchange, tender offer or similar
transaction



--------------------------------------------------------------------------------

involving the Company or any of its subsidiaries (i) which is recommended by the
Board at the time it is entered into, (ii) which is available to all holders of
Common Stock and (iii) in which Equivalent Consideration (as defined in the
Charter as in effect at consummation of the Offering) is offered in respect of
each share of Common Stock.

 

“Agreement” means this Stockholder Agreement, as it may be amended,
supplemented, restated or modified from time to time.

 

“Beneficial Owner” or “Beneficially Own” has the meaning assigned to such term
in Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of
Common Stock shall be calculated in accordance with the provisions of such Rule.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“By-laws” means the By-laws of the Company, as amended or restated from time to
time.

 

“Charter” means the Restated Certificate of Incorporation of the Company, as
amended or restated from time to time.

 

“Class B Holder” means any Person who shall hold of record shares of Class B
Stock.

 

“Control” (including the terms “Controlled By” and “Under Common Control With”)
has the meaning assigned to such term in the Charter as in effect at
consummation of the Offering.

 

“Current Market Value” means, with respect to any security, the average of the
daily closing prices on the principal exchange or market on which such security
may be listed or may trade for such security for the 20 consecutive trading days
commencing on the 22nd trading day prior to the date with respect to which the
Current Market Value is being determined. The closing price for each day shall
be the closing price, if reported, or, if the closing price is not reported, the
average of the closing bid and asked prices as reported by such principal
exchange or market.

 

“De Minimis Transfer” means a Transfer of less than 5,000 shares of Class A
Stock (as such number may be adjusted from time to time to take into account any
stock split, reverse stock split, stock dividend or similar transaction).

 

“Director” means any member of the Board.

 

“DW” has the meaning assigned to such term in the recitals hereto.

 

“Estate Planning Vehicle” has the meaning assigned to such term in the Charter
as in effect at consummation of the Offering.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Family Group” means, (a) with respect to M&J K B and the Katzenberg
Stockholders, Jeffrey Katzenberg, any Estate Planning Vehicle that is Controlled
by either Jeffrey Katzenberg or David Geffen and any other Person that is
Controlled by Jeffrey Katzenberg, in each case, so long as such Person continues
to be so Controlled and (b) with respect to DG-DW and the Geffen Stockholders,
David Geffen and any other Person that is Controlled by David Geffen, in each
case, so long as such Person continues to be so Controlled.

 

“Final Allocation” has the meaning assigned to such term in the Holdco LLLP
Agreement as in effect at consummation of the Offering.

 

“Formation Agreement” means the Formation Agreement, dated as of October 27,
2004, among the Company, DW, Holdco, General Electric Company, NBC Universal,
Inc., CJ Corp., Steven Spielberg, Jeffrey Katzenberg, David Geffen, Paul Allen
and the Holdco partners party thereto, as it may be amended, supplemented,
restated or modified from time to time.

 

“Geffen Stockholders” means DG-DW and any other Family Group member of DG-DW
that becomes a Class B Holder, in each case, for so long as it is both a Class B
Holder and a Family Group member.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Holdco LLLP Agreement” means the limited liability limited partnership
agreement of Holdco, dated as of October 27, 2004, as it may be amended,
supplemented, restated or modified from time to time.

 

“Involuntary Conversion” means a conversion pursuant to Section 2(f)(vii) of
Article IV of the Charter which results from the death of a Principal or a
judgment of a governmental entity or other involuntary action.

 

“Katzenberg Employment Agreement” means the Employment Agreement, dated as of
October 8, 2004, between Jeffrey Katzenberg and the Company, as it may be
amended, supplemented, restated or modified from time to time.

 

“Katzenberg Stockholders” means M&J K B, M&J K and any other Family Group member
of M&J K B that becomes a Class B Holder, in each case, for so long as it is
both a Class B Holder and a Family Group member.

 

“Permitted Pledge” means a bona fide pledge of Common Stock to a financial
institution to secure bona fide recourse borrowings so long as (i) the pledgor
notifies the Company and each Class B Holder of its intention to enter into such
pledge at least 5 days prior thereto, (ii) the pledgor retains the sole right to
vote and act by written consent with respect to the pledged Common Stock and
(iii) in the case of a pledge of Class B Stock, the pledgee agrees in writing
with the pledgor in an agreement that expressly provides that (w) each Principal
Holder is a third party beneficiary thereof, entitled to enforce such agreement
directly against the pledgee, (x) such agreement cannot be amended or modified
without the prior written consent of

 

3



--------------------------------------------------------------------------------

each Principal Holder, (y) any Transfer of the pledged Common Stock (by
foreclosure, by operation of law or otherwise) shall first be subject to the
right of first offer provisions of Section 2.03 and (z) if any such right of
first offer is exercised, the pledgee shall release its lien on the pledged
Common Stock upon payment of the purchase price therefor directly to the pledgee
(it being agreed that each Class B Holder who pledges any Class B Stock hereby
authorizes payment in such manner), regardless of whether the purchase price is
sufficient to discharge the debt secured by the pledge.

 

“Permitted Transfer” means (i) the entry into an agreement to vote, consent,
grant a proxy or power of attorney or the execution of a written consent, proxy
or power of attorney, in each case, in favor of any Person that has entered into
an Acquisition Agreement providing for shares of Common Stock to be voted in
favor of or consenting to the transactions contemplated in the Acquisition
Agreement and against actions that would frustrate or prevent such transactions,
(ii) the entry into a contract, option or other arrangement or understanding
with any Person that has entered into an Acquisition Agreement providing for an
option to purchase shares of Common Stock or a profit-sharing relating to the
sale of shares of Common Stock, provided, however, that the consummation of any
such option or profit-sharing shall not constitute a Permitted Transfer, (iii)
delivery of a revocable proxy or a written consent to (A) the Chief Executive
Officer or other officer specified by the Company in connection with a proxy or
consent solicitation by the Company or (B) a Principal Holder in connection with
a proxy or consent solicitation by a Principal Holder or in which a Principal
Holder is a participant, (iv) the pledge of the Pledged Common Stock pursuant to
the Pledge Documents and any Pledged Share Event and (v) a Permitted Pledge.

 

“Person” has the meaning assigned to such term in the Charter (as modified in
Section 2(f) of Article IV thereof) as in effect at consummation of the
Offering.

 

“Pledge Documents” means the Guarantee and Pledge Agreements entered into in
connection with the Revolving Credit Facility.

 

“Pledged Common Stock” means, at any time, the shares of Common Stock then
pledged as collateral for the Revolving Credit Facility.

 

“Pledged Share Event” means, with respect to any Stockholder, a conversion and
Transfer of shares of Pledged Common Stock pursuant to a foreclosure under the
applicable pledge agreement between such Stockholder and the lenders under the
Revolving Credit Facility.

 

“Principal” means either of Jeffrey Katzenberg or David Geffen.

 

“Principal Holder” means any Person other than Holdco, for so long as (x) such
Person shall hold of record shares of Class B Stock and is not required to
convert all of such shares into Class A Stock under the Vulcan Stockholder
Agreement and (y) such Person is either a Principal or one or more Principals
shall Control such Person.

 

“Private Placement” means one or a series of related privately negotiated
Transfers to any Person or Transfers to any Person that is exempt from
registration under the Securities Act pursuant to Rule 144A or Regulation S
under the Securities Act or any similar provisions under U.S. or foreign law.

 

4



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the revolving credit facility, dated as of
October 27, 2004, among DW and the lenders party thereto (or any refinancing
thereof that does not extend the term thereof).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Separation Date” has the meaning assigned to such term in the Separation
Agreement.

 

“Stockholder” means Holdco, the Katzenberg Stockholders and the Geffen
Stockholders.

 

“Transfer” means, directly or indirectly, (i) to sell, transfer, assign or
similarly dispose of, whether voluntarily, involuntarily or by operation of law,
(ii) to enter into an agreement (other than this Agreement, the Vulcan
Stockholder Agreement, the Formation Agreement and the Holdco LLLP Agreement) to
vote, consent, grant a proxy or power of attorney or deposit shares into a
voting trust, or the execution of a written consent, the grant of a proxy or
power of attorney or the deposit of shares into a voting trust or (iii) to enter
into a contract, option or other arrangement or understanding that upon
consummation or foreclosure would effect a sale, transfer, assignment or similar
disposition, other than, in each case, a Permitted Transfer.

 

“Unrestricted Transfer” means (i) a De Minimis Transfer, (ii) a Transfer to
Holdco permitted or required under the Formation Agreement or a Transfer by
Holdco permitted or required under the Holdco LLLP Agreement (including
Transfers in accordance with the Final Allocation), (iii) a Pledged Share Event,
(iv) a Transfer by DG-DW of Class A Stock to a charitable foundation, a charity
or a not-for-profit organization, (v) a Transfer to any other Class B Holder
that is a Principal Holder, (vi) a Transfer to any Principal, (vii) a Transfer
to a Family Group member, so long as the transferee is or becomes a party to
this Agreement and the Vulcan Stockholder Agreement and, after giving effect to
the Transfer, would be a Principal Holder, (viii) a Transfer pursuant to an
Acquisition Agreement or (ix) a Transfer pursuant to a Permitted Tender Offer
(as defined in the Charter as in effect at consummation of the Offering).

 

“Vulcan Stockholder Agreement” means the Stockholder Agreement, dated as of
October 27, 2004, among the Company, Holdco, M&J K B, M&J K, the M&J K GRATs,
the 1994 Irrevocable Trust, DG-DW, DW Investment II, Inc., Jeffrey Katzenberg,
David Geffen and Paul Allen as it may be amended, supplemented, restated or
modified from time to time.

 

Other Definitional Provisions. i)The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

5



--------------------------------------------------------------------------------

Transfer and Conversion of Class B Stock

 

Restrictions on Transfer and Conversion of Class B Stock. ii)Without the prior
written consent of each Principal Holder, each Stockholder agrees not to:

 

(i) Transfer, other than pursuant to Section 2.03 (or Section 2.04, if
applicable), any shares of Class B Stock (or shares of Class A Stock into which
such shares of Class B Stock have been converted) held of record by such
Stockholder, except, subject to Section 2.01(b) and Section 2.01(c), an
Unrestricted Transfer; or

 

(ii) convert any shares of Class B Stock held of record by such Stockholder into
shares of Class A Stock, except (x) subject to Section 2.01(b) and Section
2.01(c), pursuant to an Unrestricted Transfer and (y) in the case of an
Involuntary Conversion, subject to compliance with Section 2.04.

 

Notwithstanding Section 2.01(a) or Section 2.02, for so long as Jeffrey
Katzenberg is the Chief Executive Officer of the Company, without the prior
written consent of the Katzenberg Stockholders, the Geffen Stockholders agree
not to convert any shares of Class B Stock or Transfer any shares of Common
Stock held of record by them (other than in connection with an Unrestricted
Transfer pursuant to clause (viii) or (ix) of the definition of “Unrestricted
Transfer”) if such conversion or Transfer would result in the Voting Power (as
defined in the Charter as in effect at consummation of the Offering) of the
Common Stock held of record by the Geffen Stockholders, including shares held of
record by Holdco on behalf of the Geffen Stockholders (after giving effect to
such conversion or Transfer), together with the Voting Power of the Common Stock
then held of record by the Katzenberg Stockholders immediately after the Final
Allocation, including shares held of record by Holdco on behalf of the
Katzenberg Stockholders (disregarding any Transfers by the Katzenberg
Stockholders prior to such time) plus any additions thereto, falling below 51%
of the Voting Power of all classes of the Company’s Voting Stock (as defined in
the Charter as in effect at consummation of the Offering).

 

Notwithstanding Section 2.01(b) above, each Stockholder agrees that upon any
permitted conversion or Transfer of Common Stock held of record by the
Katzenberg Stockholders (other than to another Katzenberg Stockholder), the
Geffen Stockholders may, at any time thereafter, convert and/or Transfer Common
Stock representing up to the same percentage of the Voting Power as had been
converted or Transferred by the Katzenberg Stockholders prior to such time.

 

(d) As a condition to any Transfer of any Common Stock by a Stockholder to a
Person Controlled by a Principal, such Stockholder shall cause such transferee
to comply with Section 3.03 of the Vulcan Stockholder Agreement.

 

De Minimis Transfers. Following the date that is one year after consummation of
the Offering or, if later, following the Final Allocation, subject to Section
2.01(b) and Section 2.01(c) and applicable securities laws and any applicable
lock-up agreements entered

 

6



--------------------------------------------------------------------------------

into in connection with any underwritten offering of Class A Stock, each
Stockholder shall be entitled to make one or more De Minimis Transfers;
provided, however, that with respect to any Stockholder, the aggregate number of
shares of Class A Stock Transferred pursuant to De Minimis Transfers by such
Stockholder during any three month period shall not exceed 25,000.

 

Right of First Offer. iii)Except as otherwise provided in Section 2.01, any
Transfer or voluntary or mandatory conversion (other than an Involuntary
Conversion) of shares of Class B Stock will be subject to the right of first
offer provisions of this Section 2.03.

 

Prior to effecting any Transfer or conversion (other than an Involuntary
Conversion) of shares of Class B Stock, the transferring Stockholder shall
deliver a written notice (the “Offer Notice”) to each Principal Holder, which
Offer Notice shall specify (i) the number of shares of Common Stock intended to
be Transferred or converted and (ii) if applicable, the Specified Price (as
defined below). The Offer Notice shall constitute an irrevocable offer to such
non-transferring Principal Holders, for the period of time described below, to
sell to such non-transferring Principal Holders all (but not less than all) of
such Common Stock (allocated among such non-transferring Principal Holders as
they may agree, or if they shall not otherwise agree, allocated pro rata among
such non-transferring Principal Holders based on the number of shares held of
record) at (i) the price set by the transferring Stockholder in the Offer Notice
(the “Specified Price”), in the case of a proposed private placement, (ii) the
Current Market Value as of the Specified Date (as defined in the Vulcan
Stockholder Agreement), in the case of a mandatory conversion pursuant to
Section 3.02(a) of the Vulcan Stockholder Agreement or (iii) the Current Market
Value as of the date of the Offer Notice, in all other cases.

 

If such non-transferring Principal Holders elect to purchase all of the offered
Class B Stock at the price described in Section 2.03(b), they shall give joint
irrevocable notice thereof to the transferring Stockholder within five Business
Days of their receipt of the Offer Notice. If such non-transferring Principal
Holders shall deliver such a notice, it shall constitute a binding obligation,
subject to obtaining any governmental and other similar required approvals, to
purchase the offered Class B Stock, which notice shall include the date set for
the closing of such purchase, which date shall be no later than 30 days
following the delivery of such election notice, subject to extension to the
extent necessary to obtain any required antitrust or other required governmental
approvals, which the transferring Stockholder and such non-transferring
Principal Holders shall use their respective reasonable best efforts to obtain
as promptly as practicable (the “Determination Date”). To the extent that the
closing of any such purchase has not occurred by the Determination Date, the
transferring Stockholder may terminate the relevant agreement to sell the Class
B Stock to such non-transferring Principal Holders and sell the Class B Stock in
the form of Class A Stock (with conversion effected immediately prior to
Transfer) or convert the Class B Stock, as applicable.

 

If such non-transferring Principal Holders do not respond to the Offer Notice
within the required response time period or elect not to purchase the offered
Class B Stock, the transferring Stockholder shall be free to Transfer the
offered Class B Stock in the form of Class A Stock (with conversion effected
immediately prior to Transfer) or convert the Class B Stock, as applicable;
provided, however, that in the case of a Transfer (x) such Transfer is closed
within 60 days from the date of the Offer Notice, subject to extension to the
extent necessary to

 

7



--------------------------------------------------------------------------------

obtain required governmental approvals and other required approvals, which the
transferring Stockholder and such non-transferring Principal Holders shall use
their respective reasonable best efforts to obtain as promptly as practicable
and (y) the per share price at which the Class A Stock or Class B Stock, as
applicable, is Transferred is equal to or higher than the Specified Price, in
the case of a Private Placement.

 

Special Call Right. iv)Immediately following (i) any Involuntary Conversion of
shares of Class B Stock into shares of Class A Stock or (ii) the Final
Allocation, if there shall have occurred prior to the Final Allocation any event
which (x) would have caused an Involuntary Conversion with respect to the shares
of Class B Stock which the applicable Principal Holder would have been entitled
to receive pursuant to the Holdco LLLP Agreement and (y) results in the
conversion of such shares into shares of Class A Stock, in each case, such
shares of Class A Stock will be subject to the special call right provisions of
this Section 2.04.

 

Following any event described in clause (i) or (ii) of Section 2.04(a), the
remaining Principal Holders shall have the right to purchase, and if such right
is exercised, the holder of such shares of Class A Stock (the “Converting
Holder”) shall be obligated to sell, all or a portion of such shares of Class A
Stock for cash in an amount equal to the Current Market Value of such shares of
Class A Stock as of the date of the Call Notice (as defined below); provided,
that if any such shares of Class A Stock shall be purchased pursuant to this
Section 2.04 following the Final Allocation as described above, then such shares
shall be purchased for cash in an amount equal to their Current Market Value
determined as if the Call Notice were dated the date of the event referred to in
Section 2.04(a)(ii). If any remaining Principal Holder(s) elect to purchase such
Class A Stock at the price described in the immediately preceding sentence, such
Principal Holder(s) shall give joint irrevocable notice thereof (the “Call
Notice”) to the Converting Holder within 5 Business Days of the date of such
Involuntary Conversion or the Final Allocation, as applicable (such period being
the “Call Period”), which Call Notice shall specify the number of shares of
Class A Stock intended to be purchased and shall give rise to an obligation of
the Converting Holder to sell all or such portion of such Class A Stock to such
Principal Holder(s) (allocated among such Principal Holders as they may agree,
or if they shall not otherwise agree, allocated pro rata among such Principal
Holders based on the number of shares held of record). In addition, the Call
Notice shall include the date set for the closing of such purchase, which date
shall be no later than 30 days following the delivery of such Call Notice,
subject to extension to the extent necessary to obtain any required antitrust or
other required governmental approvals, which the Converting Holder and such
Principal Holders shall use their respective reasonable best efforts to obtain
as promptly as practicable (the “Special Determination Date”). To the extent
that the closing of any such purchase has not occurred by the Special
Determination Date, the Converting Holder shall not be obligated to sell such
Class A Stock to such Principal Holders.

 

During the Call Period, the Converting Holder shall not Transfer such Class A
Stock other than pursuant to a Call Notice. If the remaining Principal Holders
do not deliver the Call Notice during the Call Period, the Converting Holder
shall not be obligated to offer or sell such shares of Class A Stock to the
remaining Principal Holders.

 

Permitted Transferees. Any Family Group member that becomes a record holder of
Common Stock shall be subject to the terms and conditions of this Agreement.
Prior to the

 

8



--------------------------------------------------------------------------------

initial acquisition of record ownership of any Common Stock by any Family Group
member, and as a condition thereto, the transferring holder agrees to cause such
Family Group member to agree in writing with the Company to be bound by the
terms and conditions of this Agreement. To the extent a Family Group member
which holds of record Common Stock ceases to qualify as a Family Group member,
such Person shall be deemed to have Transferred the Common Stock held by it upon
so ceasing to qualify and such Transfer shall be subject to the transfer
restrictions of Section 2.01, to the extent applicable to a Transfer of Common
Stock.

 

Notice of Transfer. To the extent any Stockholder proposes to Transfer or shall
be deemed to Transfer any Common Stock, such Stockholder shall, prior to
consummation of such Transfer or deemed Transfer, deliver notice thereof to the
other Stockholders stating the number (and class) of shares to be Transferred,
the identity of the transferee and the manner of Transfer.

 

Compliance with Transfer Provisions. Any Transfer or deemed Transfer or
attempted Transfer or deemed Transfer of Common Stock in violation of any
provision of this Agreement shall be void as set forth in the Vulcan Stockholder
Agreement.

 

Legend. v)During the term of this Agreement, each certificate evidencing Common
Stock held of record or Beneficially Owned by a Stockholder shall bear the
following legend:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND TRANSFERABLE
ONLY UPON COMPLIANCE WITH THE PROVISIONS OF A STOCKHOLDER AGREEMENT, DATED AS OF
OCTOBER 27, 2004, AMONG DWA ESCROW LLLP, M&J K B LIMITED PARTNERSHIP, M&J K
DREAM LIMITED PARTNERSHIP, THE JK ANNUITY TRUST, THE MK ANNUITY TRUST,
KATZENBERG 1994 IRREVOCABLE TRUST, DG-DW, L.P., JEFFREY KATZENBERG AND DAVID
GEFFEN. A COPY OF SUCH STOCKHOLDER AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE
OF DREAMWORKS ANIMATION SKG, INC. AT GRANDVIEW BUILDING, 1000 FLOWER STREET,
GLENDALE, CALIFORNIA 91201.”

 

Upon a Person ceasing to have rights and obligations under this Agreement
pursuant to the terms hereof or upon termination of this Agreement, such Person
may surrender to the Company any certificates held of record by such Person and
bearing the legend set forth in Section 2.08(a), and upon surrender of such
certificates, the Company shall reissue such certificates without such legend as
set forth in the Vulcan Stockholder Agreement.

 

Term

 

Term. This Agreement shall become effective on the Separation Date and shall
continue in effect until the date that all outstanding shares of Class B Stock
have been converted to Class A Stock in accordance with the terms of this
Agreement; provided, however, that except as otherwise provided in Section 2.04,
the rights and obligations of each Stockholder hereunder shall terminate upon
the date on which such Stockholder ceases to hold of record any shares of Class
B Stock in accordance with the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

General Provisions

 

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given and received (a) on the date of delivery if delivered
personally, or by facsimile upon confirmation of transmission by the sender’s
fax machine if sent on a Business Day (or otherwise on the next Business Day) or
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered to
the address of the applicable Stockholder specified on the signature page
hereto, or pursuant to such other instructions as may be designated in writing
by the party to receive such notice.

 

Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

Entire Agreement; No Third Party Beneficiaries. vi)This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, other than the Vulcan Stockholder Agreement, the Charter and the By-laws
of the Company.

 

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of New York without giving effect to applicable principles
of conflict of laws, except to the extent the substantive laws of the State of
Delaware are mandatorily applicable under Delaware law.

 

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

Assignment; Amendments. vii)Except as provided in Section 2.05, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of

 

10



--------------------------------------------------------------------------------

the parties hereto, in whole or in part (whether by operation of law or
otherwise), without the prior written consent of the other parties, and any
attempt to make any such assignment without such consent shall be null and void.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by, the parties and their respective
successors (including any executor or administrator of a party’s estate) and
permitted assigns.

 

No amendment to this Agreement shall be effective unless it shall be in writing
and signed by each Stockholder.

 

Enforcement. viii)Each Stockholder acknowledges that the other parties would not
have an adequate remedy at law for money damages in the event that any of the
covenants or agreements of any of the other parties in this Agreement were not
performed in accordance with its terms, and it is therefore agreed that each
Stockholder, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such actual or potential breach
and enforcing specifically the terms and provisions hereof, and each Stockholder
hereby waives (i) any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief and (ii) the need to post any bond that may be required in
connection with the granting of such an injunction or other equitable relief.

 

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

Submission to Jurisdiction; Waivers. With respect to any suit, action or
proceeding relating to this Agreement (collectively, a “Proceeding”), each party
to this Agreement irrevocably (a) consents and submits to the exclusive
jurisdiction of the courts of the States of New York and the Court of Chancery
of the State of Delaware and any court of the United States located in the
Borough of Manhattan in New York City; (b) waives any objection which such party
may have at any time to the laying of venue of any Proceeding brought in any
such court, waives any claim that such Proceeding has been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceeding, that such court does not have jurisdiction over such party; (c)
consents to the service of process at the applicable address set forth for
notices on the signature page hereto; provided, however, that such manner of
service of process shall not preclude the service of process in any other manner
permitted under applicable law; and (d) waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Proceeding.

 

Certain Actions. Actions taken by the Principals and their Family Groups
pursuant to and in accordance with this Agreement shall be taken solely in their
capacity as stockholders of the Company and not in any capacity as a director,
officer, employee, member, consultant, manager or partner, as applicable, of the
Company, Holdco or DW.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holdco, M&J K B, M&J K, the M&J K GRATs, the 1994
Irrevocable Trust, DG-DW, Jeffrey Katzenberg and David Geffen have duly executed
this Stockholder Agreement as of the date first written above.

 

DWA ESCROW LLLP,

By

  

DG-DW, L.P.,

General Partner

    

By

  

/s/ Richard Sherman

--------------------------------------------------------------------------------

    

Name:

  

Richard Sherman

    

Title:

  

CFO

Address:

 

M&J K B LIMITED PARTNERSHIP,

By

  

M&J K DREAM CORP.,

General Partner

    

By

  

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

    

Name:

  

Jeffrey Katzenberg

    

Title:

  

President

Address:

 

M&J K DREAM LIMITED PARTNERSHIP,

By

  

M&J K DREAM CORP.,

General Partner

    

By

  

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

    

Name:

  

Jeffrey Katzenberg

    

Title:

  

President

Address:

 

12



--------------------------------------------------------------------------------

THE JK ANNUITY TRUST,

By

  

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Name:

  

Jeffrey Katzenberg

Title:

  

Trustee

Address:

 

THE MK ANNUITY TRUST,

By

  

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Name:

  

Jeffrey Katzenberg

Title:

  

Trustee

Address:

 

KATZENBERG 1994 IRREVOCABLE TRUST,

By

  

/s/ David Geffen

--------------------------------------------------------------------------------

Name:

  

David Geffen

Address:

    

 

13



--------------------------------------------------------------------------------

DG-DW, L.P.,

By

  

DG-DW, INC.,

General Partner

    

By

  

/s/ Richard Sherman

--------------------------------------------------------------------------------

    

Name:

  

Richard Sherman

    

Title:

  

CFO

Address:

 

JEFFREY KATZENBERG

           

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Address:

 

DAVID GEFFEN

           

/s/ David Geffen

--------------------------------------------------------------------------------

Address:

 

14